10/06/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                      PR 20-0005
                                                                            PLED
                                                                             OCT 0 6 2020
                                                                           Bowen Greenwood
IN RE THE MOTION OF ANDREW L. HOWELL                                     Clerk of Supreme Court
                                                                                   of Montana
FOR ADMISSION TO THE BAR OF THE STATE                               O   R D tit

OF MONTANA




      Andrew L. Howell has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Howell has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Andrew L. Howell may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 40      day of October, 2020.




                                                             Chief Justic




                                                                                    A
Justices